DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s arguments/amendments filed Sept. 23, 2021 have been fully considered but are moot in view of new ground(s) of rejection. Claim 1 had been canceled.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3.	Claims 14, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sindhu M. R. et al. (Title: “An ANN based Digital Controller for a Three-phase Active Power Filter”, cited by Applicant in the IDS submitted on Feb. 02, 2021) (hereinafter “Sindhu”).
	Regarding claim 14, Sindhu discloses a method of suppressing resonance in an electric system (according to Abstract and section I, the system shown in Fig.16 reduces resonance (compensate or attenuate harmonics) in an electric system; please refer to the whole reference for detailed) using an active filter (active filter in Fig.16), the method comprising: measuring (using ANN based controller in Fig.16; according to Fig.9 and 16, the controller shown in Fig.9 and 16 receives same input signals and section “B. WITH ACTIVE FILTER” discloses sensing the phase voltages, thus a 
Regarding claim 17, Sindhu discloses measuring a current of the AC conductor (according to description of Fig.17 and 18, load current is measured); and computing the control signal on the basis of the sampled voltage signal and the measured current.
Regarding claim 18, Sindhu discloses the step of sampling the measured voltage signal comprises sampling the measured voltage signal with a frequency exceeding 150 kSa/s (according to Fig.17, 19 and 21, which states Samples per cycle is 4000, and 0.1s has 5 cycles, thus there would be 50 cycles in 1 sec, and therefore total samples per 1 sec would be (4000*50=200,000 sample per 1 sec), Note: the simulation .

Allowable Subject Matter
4.	Claims 1-13 are allowed.
5.	Claims 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.